Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 19-20 are objected to because of the following informalities:  
Claim 19: In line 3, “indicators” should be “indicator”.  
Claim 20: In line 1, Applicant should insert “at least one” before “location indicator”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Relative to claims 19-20, the claims depend from claim 18 which is cancelled.
Relative to claim 21, it is unclear as to what Applicant means by placing the product into a container of the product.  Also, it is not clear as to what Applicant means 
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-7, 9-10, 13-14, 22-24, and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoblit (US PG. Pub. 2005/0177446) in view of Hickman et al (US Patent No. 8,380,349).  Relative to claims 1-2, 5-7, 9-10, and 13-14, Hoblit discloses: a system (Fig. 1) for transporting products (“items”) comprising: (a) at least one picking robot (“robotic shopping cart”)(Para. 0026) including a drive unit (included robotic cart but not shown) for moving the picking robot (Para. 0055), at least one product container (“cart” of robotic shopping cart), and at least one robot processor (“electronic device”, 100, 110); and (b) at least one order-processing device (102)(Fig. 3A-3B) including at least one order processing processor in data communication with the at least one robot processor (Para. 0052, processors included in Ref. 102); at least .
Relative to claim 22, the system of Hoblit includes: a method for transporting products (“items”) comprising: (a) receiving at least one order including at least one product to be picked (Para. 0017-0019), (b) generating at least one picking itinerary based upon the at least one order and warehouse information (Fig. 1)(Para. 0026; 0050), the at least one picking itinerary including the at least one product to be picked (Para. 0026; 0050), at least one product location indicative of where the product is stored, and a sequence of picking the at least one product (Para. 0026; 0050; 0053); (c) generating at least one travel path (“route”) for at least one robot (“robotic shopping cart”) based upon the picking itinerary (Para. 0026; 0050); and (d) directing the at least one robot to move along the travel path (“route”) to the at least one product location such that the at least one product (“item”) may be received in the at least one product container (Para. 0026; 0050).

Relative to claims 23-24, the system of Hoblit includes: a robot (“robotic cart”) for transporting products comprising: (a) at least one drive unit for moving the robot (inherently included in robotic shopping cart)(Para. 0055); (b) at least one product 
Hoblit does not expressly disclose: (v) directing the drive unit to veer off the travel path to avoid at least one of a mobile obstacle or a stationary obstacle; the at least one obstacle comprises at least one of a stationary or mobile obstacle; the processor is configured to generate a new travel path when the robot is unable to continue on a current path; or the processor is configured to generate a new travel path when the robot is unable to continue on a current path due to obstacles.
Hickman teaches: directing the drive unit (included in robot, 1402)(Fig. 14) to veer off the travel path to avoid at least one of a mobile obstacle or a stationary obstacle (“obstacle”)(see move around an obstacle)(Col. 28, lines 41-48); and the at least one obstacle (“obstacle”) comprises at least one of a stationary or mobile obstacle (Col. 28, lines 41-48); the processor (cloud “server”) is configured to generate a new travel path when the robot is unable to continue on a current path (robot request new path, or alters existing path to move around obstacles, Col. 16, lines 53-59; Col. 28, lines 41-55); and the processor (“server” in the cloud) is configured to generate a new travel path when the robot is unable to continue on a current path due to obstacles, for the purpose of providing an improved method and system for efficiently controlling a robot using cloud 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hoblit, with the step of directing the drive unit to veer off the travel path to avoid at least one of a mobile obstacle or a stationary obstacle, and generating a new travel path to avoid obstacles, or when the robot is unable to continue, as taught in Hickman, for the purpose of providing an improved method and system for efficiently controlling a robot using cloud computing that provides simpler hardware, and reduces costs of operation.
	

Claims 3-4, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoblit in view of Hickman as applied to claim 1 above, and further in view of Weiss (US PG. Pub. 2012/0330458).  Relative to claims 3-4, and 11, Hoblit in view of Hickman discloses all claim limitations as mentioned above, but does not expressly disclose: the warehouse information includes congestion information indicative of one or more congested areas within the warehouse; the warehouse information includes utilization information indicative of at least one of under-utilization and over-utilization of some areas within the warehouse; or the robot processor is configured to direct the robot to wait at a designated wait area associated with the at least one product location until the at least one product located at the location is received in the at least one product container.
Weiss teaches: the warehouse information includes congestion information indicative of one or more congested areas within the warehouse (100)(Para. 0082); the warehouse information includes utilization information indicative of at least one of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hoblit in view of Hickman, with the warehouse information includes congestion information, utilization information, designated wait area, and markers, as taught in Weiss, for the purpose of providing a system and method for case picking in a storage facility to increase pick rates, reduce travel time, and improve efficiency of warehouse operation. 

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoblit in view of Hickman as applied to claim 1 above, and further in view of Stevens (US PG. Pub. 2005/0149226).  Relative to claims 19-20, Hoblit in view of Hickman discloses all claim limitations as mentioned above, but does not expressly disclose: storage units for storing the at least one product, the storage units having associated at least one location indicators adapted to indicate a location of the at least one product; or the location indicator and the destination indicator cooperate to visually indicate to a picker the location of the product and the destination for the product.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hoblit in view of Hickman with the destination and location indicators as taught in Stevens, for the purpose of providing a warehousing system and method to be used in a hybrid retail/warehousing facility that reduces costs and space, minimizes number of touches of items, and is more efficient. 

Claim 21 (as understood by the Examiner) is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoblit in view of Hickman as applied to claim 1 above, and further in view of Razumov (US PG. Pub. 2005/0238465).  Relative to claim 21, Hoblit in view of Hickman discloses all claim limitations as mentioned above, but does not expressly disclose: an automated feeder mechanism provided in at least one storage unit configured to place the at least one product in the at least one product container.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hoblit in view of Hickman, with the automated feeder mechanism, as taught in Razumov, for the purpose of providing a retail system for selling goods utilizing mobile robots that can efficiently deliver goods to customers without holding the goods on a shelf. 

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoblit in view of Hickman as applied to claim 1 above, and further in view of Jager (US PG. Pub. 2004/0068348).  Relative to claim 25, Hoblit in view of Hickman discloses all claim limitations as mentioned above, but does not expressly disclose: the at least one robot processor is further configured to generate a new travel path to avoid areas of congestion.
Jager teaches: the at least one robot processor (included in robot, but not shown) is further configured to generate a new travel path to avoid areas of congestion (Para. 0049; 0063), for the purpose of providing an adaptive method for coordinating independent motion paths of robots in a working environment in order to avoid collisions that is easier to implement and is less expensive (Para. 0002; 0009).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3651